DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mr. Leandro Arechederra Reg no 52,457 on 03/21/2022.

The application has been amended as follows: 

In the claims 

1. (Currently Amended) A hydrocarbon well, comprising: 
a wellbore that extends from a surface region and within a subsurface region; 
a downhole tubular that defines a tubular conduit and extends within the wellbore; 
a plurality of radio frequency identification (RFID) tags spaced-apart along a length of the downhole tubular, wherein each RFID tag of the plurality of RFID tags is 
a downhole interrogator storage structure that includes a plurality of flowable interrogators, wherein the downhole interrogator storage structure is configured to selectively release a given flowable interrogator of the plurality of flowable interrogators responsive to a release criteria, wherein the given flowable interrogator is configured to flow from the downhole interrogator storage structure toward the surface region within a produced fluid stream that is produced from the hydrocarbon well, and further wherein the given flowable interrogator includes: 
 (i) an RFID transmitter configured to transmit an excitation signal, wherein, responsive to receipt of the excitation signal, each RFID tag is configured to generate a corresponding resultant signal; 
(ii) an RFID receiver configured to receive the corresponding resultant signal; 
(iii) a data storage structure configured to store signal data that is representative of the corresponding resultant signal; and 
(iv) an interrogator-side communication device configured to transmit a transmitted data stream that is indicative of the signal data; and a well-side communication device configured to receive the transmitted data stream from the interrogator-side communication device of the flowable interrogator;
wherein the hydrocarbon well further includes a signal processing assembly programmed to process the signal data;
wherein the downhole interrogator storage structure is configured to sequentially release a plurality of released flowable interrogators, wherein the well-side 

2. (Original) The hydrocarbon well of claim 1, wherein a subset of the plurality of RFID tags is positioned within each corresponding predetermined tag region of the downhole tubular.

3. (Original) The hydrocarbon well of claim 1, wherein at least a subset of the plurality of RFID tags includes a unique identifier that uniquely distinguishes each RFID tag of the subset of the plurality of RFID tags from each other RFID tag of the subset of the plurality of RFID tags, and further wherein the corresponding resultant signal of the subset of the plurality of RFID tags includes the unique identifier.

4. (Original) The hydrocarbon well of claim 3, wherein the unique identifier is associated with the corresponding predetermined tag region of the subset of the plurality of RFID tags.

5. (Original) The hydrocarbon well of claim 1, wherein the flowable interrogator further includes a sensor.

6. (Original) The hydrocarbon well of claim 5, wherein the sensor includes at least one of: 
(i) a magnetometer configured to determine at least one property of a magnetic field within the wellbore, wherein the transmitted data stream includes information regarding the at least one property of the magnetic field within the wellbore; 
(ii) a coupling locator configured to detect motion of the flowable interrogator past tubing couplers of the downhole tubular, wherein the transmitted data stream includes information regarding motion of the flowable interrogator past the tubing couplers of the downhole tubular; 
(iii) an ultrasonic sensor configured to detect an ultrasonic signature within the wellbore, wherein the transmitted data stream includes information regarding the ultrasonic signature within the wellbore; 
(iv) an imaging device configured to detect at least one image of the wellbore, wherein the transmitted data stream includes information regarding the at least one image of the wellbore; 
(v) a temperature sensor configured to detect a downhole temperature within the wellbore, wherein the transmitted data stream includes information regarding the downhole temperature within the wellbore; 
(vi) a pressure sensor configured to detect a downhole pressure within the wellbore, wherein the transmitted data stream includes information regarding the downhole pressure within the wellbore; 

(viii) a vibration sensor configured to detect vibration within the wellbore, wherein the transmitted data stream includes information regarding the vibration within the wellbore; 
(ix) an accelerometer configured to detect acceleration of the flowable interrogator within the wellbore, wherein the transmitted data stream includes information regarding the acceleration of the flowable interrogator within the wellbore; and 
(x) a velocimeter configured to detect a velocity of the flowable interrogator within the wellbore, wherein the transmitted data stream includes information regarding the velocity of the flowable interrogator within the wellbore.

7. (Original) The hydrocarbon well of claim 1, wherein the data storage structure is configured to associate the signal data with a corresponding RFID tag that generated the corresponding resultant signal.

8. (Original) The hydrocarbon well of claim 1, wherein the well-side communication device includes a downhole well-side communication device configured to receive the transmitted data stream while the flowable interrogator is positioned within the subsurface region.



10. (Original) The hydrocarbon well of claim 1, wherein the well-side communication device includes a collection structure configured to separate the flowable interrogator from the produced fluid stream.

11. (Cancelled)

12. (Currently Amended)The hydrocarbon well of claim [[11]] 1, wherein the signal processing assembly is programmed to at least one of: 
(i) estimate a location of an obstruction within the tubular conduit based, at least in part, on the signal data; 
(ii) indicate formation of the obstruction within the tubular conduit based, at least in part, on the signal data; and 
(iii) estimate at least one physical property of the obstruction within the tubular conduit based, at least in part, on the signal data.

13. (Currently Amended)The hydrocarbon well of claim [[11]] 1, wherein the signal processing assembly is programmed to at least one of: 

(ii) indicate, to the operator of the hydrocarbon well, a location at which the cleanout operation should be performed within the hydrocarbon well.

14. (Cancelled)

15. (Currently Amended) The hydrocarbon well of claim [[14]] 1, wherein the at least one property of the hydrocarbon well includes at least one of: 
(i) formation of an obstruction within the tubular conduit; and 
(ii) a growth characteristic of the obstruction within the tubular conduit.

16-25 (Cancelled)

Prior Art
Wilson (US 20180136356 A1) teaches, “system 10 provides for measuring and monitoring of fluids in an annulus 12 of a well formed between a casing 14 and an earth formation 16 penetrated by a wellbore 18. In one embodiment, the method provides for modeling, inversion and imaging for electromagnetic (EM) data acquired by the system 10 using EM sensors 20 distributed along the casing 14.” See ¶ 0018. Wilson teaches, “RFID tags 54 are mixed with the fluids 22 flowed through the casing 14 and into the annulus 12. In situations where different fluid types are flowed through the annulus 12, the RFID tags 54 pumped with each fluid type will have a unique identifying characteristic so that, by identifying a specific RFID tag, the fluid type corresponding to that RFID tag is 
Baxter teaches, (US 2013/0278433 A1) “automatic tracking and management of oil and gas equipment, such as tubular segments (e.g., riser segments). As discussed below, embodiments of the present disclosure utilize transmitters and receivers to collect data as components (e.g., coaxial tubular components) pass by one another in a mineral extraction system, such as a subsea mineral extraction system having multiple segments leading toward a well.” See ¶ 0012. Baxter teaches, “the RFID tag 36 may be affixed to a riser segment 32.” See ¶ 0042. “a tubular string including multiple tube segments, each tube segment including a radio frequency identification (RFID) tag; an RFID antenna configured to communicate with the RFID tag; and an antenna tuner electrically coupled to the RFID antenna and configured to tune the RFID antenna to a fixed inductance to match the inductance of the RFID tag.” Published claim 11. Baxter teaches, “an RFID tag 36 is coupled to the riser segment 32. An RFID antenna 38 may be disposed within a gimbal or spider of the rig 24, for example. In such a configuration, as each riser segment 32 passes through the gimbal and spider, the RFID antenna 38 
Roundhill (US 2016/0003769 A1) teaches, “[t]he RFID tag 102 can also be an active tag that includes a battery that provides power to the RFID tag 102. The RFID tag 102 can be placed in the path a fluid flowing through a tube 104. The RFID reader 106 can broadcast a signal using a transmitter 108 which can be detected by the RFID tag 102. In response, the RFID tag 102 can respond 110 with data, such as, but not limited to, an identifier of the RFID tag, a location, an identifier of the tube 104, etc.” See ¶ 0020. Roundhill teaches, “an RFID tag can be inserted into a flow tube that exposes the RFID tag to a flowing fluid, while still allowing the fluid to flow through the flow tube. In one implementation, the flow tube can be made of material that is transparent to radio waves, such as a synthetic polymer. Existing metal tubes, which can be non-transparent to radio waves, can also be equipped with RFID tags. For example, the flow tube 300 can include metallic portions 302 that are made of metal or other materials, which prohibit the passing of radio signals from an RFID reader. Accordingly, the RFID tag 306 can be placed in a non-metallic portion 304, that allows the RFID tag to be interrogated from outside of the flow tube 300.” See ¶ 0026.
Alkhabbaz (US 2018/0356512 A1) teaches, “a computer-implemented method includes: generating, using an interrogator, a radio frequency signal, the interrogator being attached to a top of a tank that is configured to store a liquid and the radio frequency signal being directed towards a radio frequency identification (RFID) device that is freely floating on the liquid stored within the tank, receiving a return signal from 

Allowable Subject Matter
Claims 1-10, 12-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Wilson-Baxter-Roundhill-Alkhabbaz and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1-10, 12-13, and 15 shall be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683